(168)      It was argued at the bar, though it might be true that he was not compellable to answer, that was no proof, but that he might be continued in court, for if the complainant could prove the charge, he might have a decree against Sellars, notwithstanding he was not obliged to answer; and for this was cited Mitford, 64, 65; 2 Ves., 246. *Page 117
E contra, it was argued that it was admitted he could not be compelled to answer, and that as the bill prayed no relief against him, there could be no reason for keeping him any longer in court.
It seems a little contradictory that this man might be compelled in a court of law to answer this charge upon oath, as he might be by 1777, ch. 2, sec. 62, and that a court of equity should not have as large a power for the discovery of such a fraud; but with some reluctance the Court allowed the demurrer, and dismissed the bill as to Sellars, for no relief being prayed in the bill against him, and he not being compellable to make a discovery, it was useless to keep him longer in court.